Citation Nr: 0518182	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-22 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
peptic ulcer disease.

2.  Entitlement to a compensable rating for perianal abscess.

3.  Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1954 to June 1956, and from September 1956 to May 1959.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2002 the 
veteran appeared at a Travel Board hearing before the 
undersigned.  In June 2003 the case was remanded to ensure 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and for certain evidence to be 
initially considered by the RO.  In May 2004 the case was 
again remanded, for additional development of evidence.


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease is no more than 
moderate in degree.

2.  The veteran's postoperative residuals of a perianal 
abscess are characterized by perianal discomfort with 
adequate sphincter control and without clinical findings of 
constant slight, or occasional moderate, leakage. 

3.  The veteran's hemorrhoids are no more than moderate; the 
single hemorrhoid shown is not large, thrombotic, or 
irreducible with excessive redundant tissue, nor does it 
cause persistent bleeding or secondary anemia.





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for 
peptic ulcer disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (Code) 7305 (2004).

2.  A compensable rating is not warranted for perianal 
abscess.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Code 7332 (2004).

3.  A compensable rating is not warranted for hemorrhoids.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  All pertinent mandates of the 
VCAA and implementing regulations appear met.  

The veteran was notified why his claims were denied in the 
December 1996 rating decision and in an April 1997 statement 
of the case (SOC).  A June 2003 letter specifically mentioned 
the "VCAA," and advised the veteran of his and VA's 
respective responsibilities in claims development, and what 
type of evidence was needed to establish his claims.  The 
letter advised the veteran that he should submit additional 
evidence in support of his claims within 60 days.  A December 
2003 letter, while not mentioning "VCAA," also informed the 
veteran of his and VA's respective responsibilities in claims 
development, and what type of evidence was needed to 
substantiate the claims.  The letter advised the veteran that 
he had a year to submit additional evidence in support of his 
claims.  Supplemental SOCs (SSOCs) of September 2003 and 
March 2005 also outlined pertinent VCAA provisions.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice obviously could not have been given prior to enactment 
of the VCAA.  The RO has since kept the veteran regularly 
apprised of everything the VCAA requires, and he has had more 
than ample opportunity to respond/supplement the record.  He 
is not prejudiced by any notice timing defect.

As to notice content, the December 2003 letter advised the 
veteran what type of evidence was necessary to establish 
entitlement to the benefits sought (and by inference what the 
veteran should submit).  The SSOCs, at pages two (September 
2003) and three (March 2005), advised the veteran to 
"provide any evidence in [his] possession that pertains" to 
his claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA 
treatment records.  He has been afforded VA examinations, 
most recently in 2004.  The record is complete.  VA's duty to 
assist is met.  

Factual Basis

On June 1959 VA examination the diagnoses included duodenal 
ulcer residuals (healed), chronic perianal abscess 
(purulent), and history of hemorrhoids (not found on 
examination).  

On June 1964 VA examination rectal abscess (not found) and 
peptic ulcer were diagnosed.

On June 1965 VA examination mild hemorrhoids was diagnosed.  
On October 1966 VA examination chronic pyloro-duodenal ulcer 
scarring with superimposed antral gastritis and duodenitis, 
internal hemorrhoids, and postoperative perianal abscess were 
diagnosed.

On August 1969 VA examination dueodenal ulcer chronic 
residuals, hemorrhoids (not found), and history of perianal 
abscess (no residuals found) were diagnosed.

An October 1997 VA discharge summary includes a diagnosis of 
duodenal ulcer.

A March 1998 VA progress note shows that the veteran's weight 
was 146 pounds.

On April 2000 VA fee-basis examination the veteran reported 
first experiencing stomach pain in 1957.  He complained of 
off and on stomach pain, manifested by some nausea and 
diarrhea, and added that he avoided spicy and greasy foods.  
He noted that he last had rectal bleeding from hemorrhoids in 
1999.  On examination he weighed 148 pounds.  Sphincter tone 
was good; there were no masses; and there was no bleeding.  
Chronic duodenal ulcer was diagnosed.  

A June 2002 VA progress note reflects that the veteran 
reported he had daily bowel movements.  He denied diarrhea 
and constipation.  He weighed 143 pounds.  

VA sigmoidoscopy in July 2002 showed diverticula and colon 
polyps.

A September 2002 VA progress note shows that the veteran 
weighed 147 pounds.  

Testifying before the undersigned in October 2002, the 
veteran essentially indicated that the three disabilities at 
issue had worsened.  

On July 2004 VA examination the veteran complained of a three 
week history of epigastric pain.  He also complained of 
longstanding intermittent mild abdominal discomfort.  He 
denied weight loss, dysphagia, blood in his stool, and 
melana.  He complained of occasional constipation and denied 
diarrhea.  He weighed 148 pounds.  

An addendum to the July 2004 VA examination report (by an 
attending VA physician who also examined the veteran), shows 
that the veteran complained of increased abdominal pain over 
the past three weeks.  The last episode of pain, reported the 
veteran, lasted about 30 to 60 minutes.  The veteran denied 
nausea, melana, hematemesis, dysphagia, change in bowel 
habits, dyspnea, or diaphoresis.  He added that he had 
similar pain on about five days over the last few weeks.  It 
was noted that the last previous episode of increased 
abdominal pain was about 11/2  years prior.  Examination of the 
veteran did not reveal perianal abscess or hemorrhoids.  The 
veteran reported occasionally wearing pads (mainly for 
urinary symptoms).  His last episode suggesting anal leakage 
occurred over 6 months prior.  It was noted that prior 
evaluations for anal disease included flexible sigmoidoscopy 
in July 2002 and General surgery consultation in January 
2003, both normal.  The examiner opined that the veteran's 
symptoms were consistent with his history of peptic ulcer 
disease, and added that there was no evidence of anemia, of 
incapacitating episodes occurring at least 4 times a year, or 
of significant perianal disease.  

A February 2005 VA treatment record shows that the veteran 
complained of a rectal abscess "flare."  He complained of 
flare-ups (pain on bowel movements) occurring on a monthly 
basis. On examination he weighed 148 pounds.  An external 
hemorrhoid tender to palpation was noted.  There were no 
signs of infection, induration, or bleeding.  Rectal pain 
most likely related to external hemorrhoid was diagnosed.  
There was no evidence of rectal abscess.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code (Code) applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings for gastrointestinal disorders under Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  The 
veteran's peptic ulcer disease, perianal abscess, and 
hemorrhoids are rated under Codes 7305, 7332, and 7336, 
respectively.  See 38 C.F.R. § 4.114.  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.

Under Code 7305, mild duodenal ulcer disease, with recurring 
symptoms once or twice yearly, warrants a 10 percent rating.  
A 20 percent rating is warranted for moderate duodenal ulcer 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent rating is warranted 
for moderately severe duodenal ulcer disease with less than 
severe symptoms, but with impairment of health manifested by 
anemia and weight loss or more recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 60 percent rating requires severe 
duodenal ulcer disease with pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena with manifestations of anemia 
and weight loss productive of definite impairment of health.

Under Code 7332 for impairment of sphincter control (and 
under which the veteran's service-connected perianal abscess 
is rated), a noncompensable rating is assigned where 
impairment is healed or slight, without leakage.  A 10 
percent evaluation is warranted where there is constant 
slight or moderate leakage.  A 30 percent rating is warranted 
where there are occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
assigned where there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
provided where there is complete loss of sphincter control.  

Under Code 7336, for hemorrhoids, a noncompensable rating is 
awarded for mild or moderate hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences.  A 20 percent rating is warranted for 
persistent bleeding and secondary anemia, or with fissures.  

Words such as "mild" and "moderate" are not defined in the 
Rating Schedule.  "Mild" is defined as "moderate in type, 
degree, effect, or force."  Webster's II New College 
Dictionary, Third College Edition (1995), 694.  "Moderate" 
is defined as "of average or medium quantity, quality, or 
extent."  Id. at 704.  In any event, rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Peptic Ulcer Disease

On the most recent VA examination, in July 2004, the veteran, 
in addition to complaining of longstanding intermittent mild 
abdominal discomfort, also complained of a three week history 
of epigastric pain.  He denied weight loss, diarrhea, 
dysphagia, blood in his stool, and melana; however, he did 
complain of occasional constipation.  He weighed 148 pounds.  
He added that his last episode of pain lasted about 30 to 60 
minutes.  A second examiner added that the veteran's symptoms 
were consistent with his history of peptic ulcer disease, and 
noted that there was no evidence of anemia or of 
incapacitating episodes occurring at least 4 times a year.  
The veteran's weight remained essentially stable, within a 
range between 143 (June 2002) and 148 (July 2004) pounds.  In 
addition to the notation by the July 2004 VA examiner (to the 
effect that incapacitating episodes of ulcer disease 
occurring at least 4 times a year were not shown), it is 
noteworthy that the veteran himself has not reported, nor 
does the record show, any (much less four or more a year) 
incapacitating episodes.  

The disability picture presented does not reflect any of the 
factors characteristic of moderately severe (as opposed to 
moderate) ulcer disease.  The preponderance of the evidence 
is against the claim; and it must be denied.




Perianal Abscess

The evidence of record does not show either constant slight, 
or occasional moderate, rectal leakage which would warrant a 
10 percent rating under 38 C.F.R. § 4.114, Code 7332.  The 
July 2004 VA examination was negative for any evidence of 
loss of sphincter control or fecal leakage.  An examining 
physician commented that a perianal abscess was not shown on 
examination, and that there was no evidence of parianal 
disease.  While the veteran did report occasionally wearing 
pads (mainly for urinary symptoms), he added that his last 
anal leakage occurred more than 6 moths prior.  Thus, even 
the symptoms self-reported by the veteran (and not clinically 
documented; it was noted that flexible sigmoidoscopy and 
surgical evaluation in 2002 and 2003 were negative) are of 
insufficient severity to warrant a 10 percent rating under 
Code 7332.   

The preponderance of the evidence is against this claim, and 
a compensable rating is not warranted.

Hemorrhoids

On July 2004 VA examination there was no evidence of large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, or persistent 
bleeding.  In fact, the examiner commented that he found no 
hemorrhoids.  (Nor was there any evidence of anemia or 
persistent bleeding as required for the still higher, 20 
percent, rating.)  While a February 2005 VA treatment record 
shows that an external hemorrhoid was tender to palpation, it 
was not characterized as large, irreducible, or manifested by 
excessive redundant tissue.  Further, and also noteworthy, is 
that a review of other medical records on file does not show 
that the veteran has had any recent treatment for 
hemorrhoids.  The single hemorrhoid noted in February may not 
reasonably be characterized as of more than average or medium 
quality.

Absent any findings indicating that the veteran has 
hemorrhoids that are more than moderate, a compensable rating 
is not warranted.  The preponderance of the evidence is 
against the claim; and it must be denied.
ORDER

A rating in excess of 20 percent for peptic ulcer disease is 
denied.

A compensable rating for perianal abscess is denied.

A compensable rating for hemorrhoids is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


